DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/08/2022.
Claims 1-20 are pending.

Response to Amendment
The 35 U.S.C. 112 rejection of claims 1-20 has been withdrawn due to the amendment. 

Response to Arguments
Applicant's arguments on the 35 U.S.C. 103 rejection have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,089,676, “Gupta”) in view of Zheng et al. (US 2020/0044983, “Zheng”).

As to claim 1, Gupta discloses a system for tag based control of resource usage in an associated cloud infrastructure environment, the system comprising:
a computer comprising one or more microprocessors (fig. 23, computer system with processors);
a tenancy defined in the associated cloud infrastructure environment (col. 42, l. 51 to col. 43, l. 5-36, customer organizations or portfolios and users within are defined; col. 31, par. 1, users, user organizations, end users are defined); and
a memory device operatively coupled with the computer, the memory device storing logic executable by the computer (fig. 23, memory) for providing the tag based control of resource usage in the tenancy, the memory storing tag-based quota data representative of a plurality of usage quotas of resource provisioning in the tenancy (fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraints which can indicate a max value of a resource type for launching, col. 42, l. 51 to col. 43, l. 5-36, a constraint indicating a quota such as maximum of 20 installations of a given product for the end users within a particular service provider customer account, or a constraint indicating maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)… in order to limit what end users within a certain account can do; col. 42, par. 1, computing resource instances and resource stack template may support tagging. When a product is used, the resultant computing resource instances or resource stacks may be tagged with the portfolio, the product, the product version and a unique identifier (i.e. instanceId or stack Id), 
wherein a request to provision a first resource in the tenancy is received, the request comprising request characteristic data representative of a request characteristic of the request (col. 42, l. 51 to col. 43, l. 5-36, when a user launches or requests a product, or requests resources within a product, the constraints associated with the user is enforced; fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraint which can indicate a max value of a resource type for launching; fig. 9A-9C, a constraint indicating dev. Team X constraint that can restrict launch parameters for a certain user credential or IAM role);
wherein usage of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request is determined, and compared against a plurality of usage quotas (col. 43, par. 2, a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced, such as users within a given portfolio can only launch three total instances of a specific software product at a time, or a constraint may specify a minimum or maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)), 
wherein the request to provision the first resource is based on whether the determined usage exceeding one of the plurality of usage quotas (col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded).
Gupta does not disclose usages of sets of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request are determined, and wherein the determined usages of the sets of resources are each compared against the plurality of tag-based quotas; the request to provision the first resource is dropped based on any of the determined usages exceeding any one of the plurality of usage quotas.
Zheng discloses usages of sets of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request are determined ([0046]-[0047], a request for a task by the client and client resource usage with required resources for the task are determined), and wherein the determined usages of the sets of resources are each compared against the plurality of tag-based quotas ([0048], determining whether any resource of the resources required by the task would exceed any resource quota for the client, as in fig. 3, quota of resources per client).
the request to provision the first resource is dropped based on any of the determined usages exceeding any one of the plurality of usage quotas ([0017], cancel the request if any resource quota is exceeded).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zheng’s teachings of enforcing user resource quotas for a task to Gupta’s system in order to enforce resource quota at a finer level including enforcement for each resource required by the task.

As to claim 8, Gupta discloses a method for tag based control of resource usage in an associated cloud infrastructure environment, the method comprising:
providing a tenancy in the associated cloud infrastructure environment (col. 42, l. 51 to col. 43, l. 5-36, customer organizations or portfolios and users within are defined; col. 31, par. 1, users, user organizations, end users are defined) by a computer comprising one or more processors and a memory device operatively coupled with the computer, the memory device storing tag based control logic (fig. 23, computer system with processors and memory);
storing tag-based quota data in the memory device, the tag-based quota data being representative of a plurality of usage quotas of resource provisioning in the tenancy (fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraints which can indicate a max value of a resource type for launching, col. 42, l. 51 to col. 43, l. 5-36, a constraint indicating a quota such as maximum of 20 installations of a given product for the end users within a particular service provider customer account, or a constraint indicating maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)… in order to limit what end users within a certain account can do; col. 42, par. 1, computing resource instances and resource stack template may support tagging. When a product is used, the resultant computing resource instances or resource stacks may be tagged with the portfolio, the product, the product version and a unique identifier (i.e. instanceId or stack Id);
receiving a request to provision a first resource in the tenancy, the request comprising request characteristic data representative of a request characteristic of the request (col. 42, l. 51 to col. 43, l. 5-36, when a user launches or requests a product, or requests resources within a product, the constraints associated with the user is enforced; fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraint which can indicate a max value of a resource type for launching; fig. 9A-9C, a constraint indicating dev. Team X constraint that can restrict launch parameters for a certain user credential or IAM role);
determining by the one or more processors executing the tag based control logic a usage of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request (col. 43, par. 2, a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced);
comparing by the one or more processors executing the tag based control logic the determined usage against the plurality of usage quotas (col. 43, par. 2, a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced, such as users within a given portfolio can only launch three total instances of a specific software product at a time, or a constraint may specify a minimum or maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)); and
provisioning by the one or more processors executing the tag based control logic the request to provision the first resource based any of the determined usages exceeding any one of the plurality of usage quotas (col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded).
Gupta does not disclose: 
determining by the one or more processors executing the tag based control logic a usages of sets of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request;
comparing by the one or more processors executing the tag based control logic the determined sets of usages against the plurality of usage quotas;
dropping by the one or more processors executing the tag based control logic the request to provision the first resource based on any of the determined usages exceeding any one of the plurality of usage quotas.
Zheng discloses:
determining by the one or more processors executing the tag based control logic a usages of sets of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request ([0046]-[0047], a request for a task by the client and client resource usage with required resources for the task are determined), and comparing by the one or more processors executing the tag based control logic the determined sets of usages against the plurality of usage quotas ([0048], determining whether any resource of the resources required by the task would exceed any resource quota for the client, as in fig. 3, quota of resources per client);
dropping by the one or more processors executing the tag based control logic the request to provision the first resource based on any of the determined usages exceeding any one of the plurality of usage quotas ([0017], cancel the request if any resource quota is exceeded).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zheng’s teachings of enforcing user resource quotas for a task to Gupta’s system in order to enforce resource quota at a finer level including enforcement for each resource required by the task.

Claim 15 is rejected for the same rationale in claim 8.

As to claims 3, 10, 17, for the same rationale in claims 1, 8, 15, Gupta-Zheng discloses:
the tag-based quota data stored in the memory device is representative of a plurality of usage quotas of resource provisioning in the tenancy of a corresponding plurality of resource types of the tenancy; the request characteristic data of the request to provision the first resource in the tenancy comprises resource type data representative of a first resource type of the requested resource; a usage of resources in the tenancy associated with a resource tag corresponding to the first resource type is determined and compared against a first tag-based quota of resource provisioning in the tenancy of the first resource type; and the request to provision the first resource of the first resource type is dropped based on the determined usage of resources in the tenancy associated with the resource tag corresponding to the first resource type exceeding the first tag-based quota of the resource provisioning in the tenancy of the first resource type (Gupta, fig. 6C, col. 43, par. 2, a constraint may specify that only virtualized computing resource instances of particular types or sizes; resource types can be instance types that each has a max value constraint for enforcement upon user launching) (Zheng, [0048], determining whether any resource of the resources required by the task would exceed any resource quota for the client, as in fig. 3, quota of resources per client).

As to claims 4, 11, 18, for the same rationale in claims 1, 8, 15, Gupta-Zheng discloses: the tag-based quota data stored in the memory device is representative of a plurality of usage quotas of resource provisioning in the tenancy allocated to a corresponding plurality of user groups of the tenancy; the request characteristic data of the request to provision the first resource in the tenancy comprises user group data representative of a user group category assigned to a user of the system requesting the resource; a usage of resources in the tenancy associated with a resource tag corresponding to the user group category is determined and compared against a first tag-based quota of resource provisioning in the tenancy allocated the user group category; and the request to provision the first resource is dropped based on the determined usage of resources in the tenancy associated with the resource tag corresponding to the user group category exceeding the first tag-based quota of resource provisioning in the tenancy allocated to the user group category (Gupta, fig. 6C, col. 43, par. 2, a constraints applied to a user group “All”, including a max value for a resource type) (Zheng, [0048], determining whether any resource of the resources required by the task would exceed any resource quota for the client, as in fig. 3, quota of resources per client).

As to claims 5, 12, 19, Gupta-Zheng discloses: the tag-based quota data stored in the memory device is representative of a tag-based quota of resource provisioning in the tenancy of a plurality of resource types of the tenancy allocated to a plurality of user groups of the tenancy; the request characteristic data of the request to provision the first resource in the tenancy comprises: i) resource type data representative of a first resource type of the requested resource; and ii) user group data representative of a user group category assigned to a user of the system requesting the first resource (Gupta, fig. 6C, col. 43, par. 2, constraints are applied to a user group and resource type);
a usage of resources in the tenancy associated with a resource tag corresponding to the first resource type provisioned to the first user group category is determined and compared against a first tag-based quota of resource provisioning in the tenancy of the first resource type allocated to the first user group category; and the request to provision the first resource is dropped based on the determined usage of resources in the tenancy associated with the resource tag corresponding to the first resource type provisioned to the first user group category exceeding the first tag-based quota of the resource provisioning in the tenancy of the first resource type allocated to the first user group category (Gupta, fig. 6C, user group “All” (or a selected group of users) is tagged with resource types (such as instance types) quotas and launch requests are enforced as such).

As to claims 6, 13, 20, Gupta-Zheng discloses:
the tag-based quota data stored in the memory device is representative of a tag-based quota of resource provisioning in the tenancy of a plurality of resource types of the tenancy allocated to a plurality of user groups of the tenancy (Gupta, fig. 9C, resources constraint tagging for specific user group (third checkbox) of the tenant, constraints can be quotas as in fig. 6C);
a first request to track resource usage of the tenancy is received, the first request comprising request characteristic data representative of a first user group category and a first resource type; a first usage of resources in the tenancy associated with a resource tag corresponding to the first resource type provisioned by the first user group category is determined; and resource usage tracking data is generated based on the determined first usage of the resources in the tenancy of the first resource type provisioned by the first user group (Gupta, col. 4, par. 2, tracking resource usage of a user group of a tenant/admin; fig. 7, col. 39, last par., tracking usage of desktop applications by users/groups).

Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta-Zheng in view of Roth et al. (US 10089476, “Roth”).

As to claims 2, 9, 16, Gupta-Zheng discloses:
the tenancy comprises a plurality of compartments storing the resources, 
the usage of the resources in the tenancy associated with the resource tag corresponding to the request characteristic of the request is determined collectively across a plurality of compartments, and the usage determined collectively across the plurality of compartments is compared against the plurality of tag-based quotas of the tenancy; and the request to provision the resource is dropped based on the usage determined collectively across the plurality of compartments exceeding one of the plurality of tag-based quotas (Gupta, fig. 6C, col. 43, par. 2, launch constraint may reflect a quota at a higher level, e.g., it may specify a maximum of twenty installations of a given product for the end users within a particular service provider customer account, or users within the account can use parts or compartments of the quota of the account).
Gupta-Zheng does not disclose each compartment of the plurality of compartments provides isolation of a set of the resources within the compartment relative to one or more other sets of the resources in the other compartments.
Roth discloses each compartment of the plurality of compartments provides isolation of a set of the resources within the compartment relative to one or more other sets of the resources in the other compartments (fig. 6, 14, 15, each compartment has its own separate quotas).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Roth’s teachings of compartments to Gupta-Zheng’s system in order to allow for multiple users or entities to be governed by policies of a controlling account using compartments of Roth (col. 1, l. 56-61).

Claim(s) 7, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta-Zheng in view of Crudele et al. (US 2014/0189682, “Crudele”).

As to claims 7, 14, Gupta-Zheng discloses the request to provision the first resource is dropped based on the determined usage exceeding one of the plurality of usage quotas (Gupta, col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded before launch). 
Gupta-Zheng does not disclose an override request to provision the first resource of the tenancy is received; the first resource is selectively provisioned based on the system receiving the override request; and resource usage overage data is generated based on the first resource being selectively provisioned in response to the system receiving the override request.
Crudele disclose an override request to provision the first resource of the tenancy is received; the first resource is selectively provisioned based on the system receiving the override request; and resource usage overage data is generated based on the first resource being selectively provisioned in response to the system receiving the override request ([0054], one rule for allowing/denying the expansion/increase request is to check whether the user/tenant would be exceeding the storage quota value if the expansion/increase request were authorized; if so, then the request may be denied otherwise, the request may be authorized. This storage quota value may be a quota of physical storage of the datastore backing the virtual machine and providing the physical storage with which the virtual storage is associated).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Crudele’s teachings of increasing quota to Gupta-Zheng’s system in order to allow for flexibility in terms of authorizing resource quota expansion instead of hard rejecting of the resource request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452